69 S.E.2d 169 (1952)
235 N.C. 182
BRITE et al.
v.
LYNCH et al.
No. 21.
Supreme Court of North Carolina.
February 27, 1952.
Worth & Horner, Elizabeth City, for plaintiffs, appellants.
J. Henry LeRoy, John H. Hall, Elizabeth City, for defendants, appellees.
DEVIN, Chief Justice.
The described land was conveyed by deed in 1861 to David Pritchard Brite. In 1865 David Pritchard Brite married Cordelia, widow of Elias Carver, and mother of Magnora, then a child two years old. About 1867 there was born to David Pritchard and Cordelia a son named Joseph R. Brite. David Pritchard Brite died in 1872. Joseph R. Brite died intestate and without issue in 1935.
It is apparent that if David Pritchard Brite's title to this land had ripened by adverse possession under color of title at the time of his death in 1872 the land descended to his heir, Joseph R. Brite; and upon the death of Joseph R. Brite, without issue, the title vested in his collateral heirs of the blood of the ancestor David Pritchard Brite, who are represented by the plaintiffs in this action. Canons of Descent Rule 4.
But, on the other hand, if David Pritchard Brite did not thus acquire title and was not seized of the land at the time of his death, and Joseph R. Brite thereafter acquired title to it by adverse possession or otherwise, he became a new propositus, and upon his death without issue the land would pass to his half-sister Magnora, now Mrs. McDonald, the mother and grantor of *170 the defendants. Canons of Descent Rule 6.
The burden was on the plaintiffs to recover if at all upon the strength of their own title, and in order to establish that title it was incumbent upon them to show by the greater weight of the evidence that David Pritchard Brite entered into possession of the land under the deed of 1861, and held possession thereof adversely for the statutory period.
The plaintiffs' only witness on this point was Magnora McDonald, now 88 years of age, who testified she was two years old when her mother Cordelia married David Pritchard Brite, and she was 9 when her step-father died. She said, "When I first knew it (the land) it was all in woods." She also said, "My step-father cultivated a small part of this land until the time of his death." The defendants claimed title by adverse possession under color of a deed from Magnora McDonald, dated October 2, 1937.
The court submitted two issues: "1. Were the plaintiffs prior to October 2, 1937, the owners of and entitled to the possession of the land described in the complaint? 2. Have defendants been in adverse possession of said land under color of title for more than seven years prior to the institution of this action?" The first issue was answered "No," and the second issue was unanswered.
On the first issue the court charged the jury as follows: "Now, gentlemen, if you find that in the year 1861 David Pritchard Brite got a deed, which described the property in question, and that at the time of his death in 1872, he had been in open, notorious, adverse, continuous possession of the property described in that deed, claiming the property by virtue of that deed under known and visible lines and boundaries for seven years prior thereto, I charge you that he would have owned the property at the time of his death, and it would have descended to his son, J. R. Brite, and then to the plaintiffs in this action. Now, if the plaintiffs have satisfied you by the greater weight of the evidence that such are the facts it would be your duty to answer the first issue YES, and otherwise you'd answer it No."
Plaintiffs excepted to this instruction, for that it limited plaintiffs' right to recover to the single proposition of the vesting of title in David Pritchard Brite. This is their only assignment of error.
On the evidence offered we think the portion of the charge excepted to properly presented the determinative question to the jury. To establish their claim of title the plaintiffs must needs carry the burden of showing that David Pritchard Brite had acquired title to the land in order that it be in law descendable to his heir and through him to his collateral heirs. The jury's verdict was against them on this issue. True, there was evidence that Joseph R. Brite was in possession of the land after the death of his father and so continued for many years, but in the absence of a finding that David Pritchard Brite entered into possession, and that his possession was adverse and continuous up to the time of his death so as to vest title in him, the subsequent adverse possession of Joseph R. Brite could not be tacked thereto to ripen title in David Pritchard Brite, but would serve only to vest title in Joseph R. Brite as a new propositus from whom descent would be traced. 1 A.J. 879; Ramsey v. Ramsey, 229 N.C. 270, 49 S.E.2d 476; Boyce v. White, 227 N.C. 640, 44 S.E.2d 49. The verdict on the first issue rendered immaterial the question of defendants' adverse possession or other source of title.
In the trial we find.
No error. Page 171>